AUTO.
Puerto Rico, Setiembre siete de mil novecientos. — Resultando : Que pronunciada sentencia por el Tribunal de Dis*358trito de San Juan en once de Octubre último, en el incidente promovido en el que fué Juzgado de R Instancia de Mayagiiez, por Don Isaac F. Martínez contra la sociedad agrícola “F. y S. Rivera”, sobre nulidad de actuaciones de las diligencias de espera de dicha sociedad, revocando la sentencia del inferior y declarando nulas todas las referidas diligencias, con fecha diez y siete del propio mes y año presentó escrito el Letrado Don Juan Hernández López, á nombre de la indicada sociedad, manifestando que establecía recurso de casación, por infracción de ley, contra aquélla, conforme á lo dispuesto en el párrafo 78 de la Orden General número 118, cuyo recurso se le tuvo por anunciado en tiempo por el Tribunal de Distrito, quien mandó remitir original los autos á este Supremo. — Resultando: Que citadas y emplazadas las partes para ante éste en veinte de dicho Octubre, por término de diez días, se personó en treinta y uno del mismo dicho Letrado recurrente, así como también lo verificó en veinte y dos de Noviembre el Licenciado Don Pascasio Fajardo á nombre de Don Isaac F. Martínez, cuyo Letrado fué luego sustituido en su representación por el Abogado Don Herminio Díaz; y tenidos por partes dichos Letrados, en las representaciones ostentadas, por providencia de treinta de Marzo siguiente se dispuso la entrega de los autos al primero, por término de diez días para que formalizara el recurso, cuya entrega tuvo lugar en treinta y uno del mismo. — Resultando: Que en diez de Julio presentó escrito el Licenciado Don Herminio Díaz manifestando que, entregados los autos á la representación contraria el expresado día treinta y uno para interponer el recurso, á la fecha de su escrito, nueve de Julio, no lo había hecho, á pesar de haber transcurrido con exceso el término que le fué concedido, y que como dicho recurso, por ser de fecha anterior á la Orden General número 182, sólo hubo de anunciarse ante el Tribunal a quo, le era de aplicación lo dispuesto por el artículo 1,714 de la Ley de Enjuiciamiento Civil, acusaba la rebeldía y solicitaba se declarara firme la sentencia impug*359nada, con devolución de" los autos y certificación del provisto al inferior. — Resultando: Que en once de Julio se acordó que el Letrado Hernández López devolviera los autos dentro de veinte y cuatro horas, bajo multa de veinte y cinco pesetas por cada día que dejase transcurrir, cuya providencia fuá notificada el propio día á las partes, sin que se obtuviera la devolución, por lo que la Sala por otra del dos de Agosto pasado reiteró el cumplimiento de la anterior, verificándose la devolución el veinte y cinco del mismo.— Resultando: Que al devolver los autos el Letrado Don Juan Hernández López, presentó escrito manifestando que, formalizaba el recurso alegando que ante el Tribunal de Distrito, en concepto de Tribunal de 2? Instancia, pidió su parte la confirmación de la sentencia dictada por el de D Instancia de Mayagüez, la que fué revocada por dicho Tribunal de Distrito, contra cuya sentencia se había establecido el recurso, y que en ahorro de tiempo y en gracia á la brevedad reproducía, como fundamentos del mismo, los considerandos de la sentencia de 1? Instancia y las leyes que le sirven de base, las cuales infringe la sentencia de la Corte de Distrito, por lo que solicita se tuviera por evacuado el traslado y por formalizado el recurso, á los efectos procedentes, disponiéndose lo demás que fuera procedente. — Considerando : Que cumpliendo con lo dispuesto en el artículo 85 de la Orden General número' 118, que es la ley de aplicación en este caso, debió el recurrente establecer y fundar el recurso en el término de diez días, que se le concedió, ó pedir prórroga por todo el legal, que no puede pasar de veinte. — Considerando: Que habiéndose establecido eí recurso fuera del término legal, no cabe más que cumplir con el artículo 1,714 de la Ley de Enjuiciamiento Civil. — Se declara firme la sentencia del Tribunal de Distrito de San Juan á quien con certificación del presente se devolverán los autos, á los fines procedentes. — Lo acordaron los Sres. del Tribunal y firman, de que certifico.
*360José S. Quiñones. — José M® Figueras. — Rafael Nieto y Abeillé. — Louis Sulzbacher. — E. de J. López Gaztambide, Secretario.